DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
2.	Applicant's election with traverse of 10/27/22 is acknowledged.  This is not found persuasive because applicant has not provided any reason for that restriction to be improper. Applicant's election with traverse of filed 10/27/22 is acknowledged. The 
should be examined together as to claims 1 - 9 . This is not found persuasive because the features of claim 1, is not found  in the respective independent claim 10  and 20  onwards for the following differences:  claim 1  recite 1).  receive a mask image of a structure, the structure having a roof with one or more characteristic, the mask image having pixels with first pixel values depicting the structure and second pixel values outside of the structure depicting a background; and,  2. assess one or more characteristic of the roof based at least in part on the first pixel values with a machine learning algorithm and resulting in a classification of the one or more characteristic of the roof; Whereas claim 10 recites  1). receive an image of a structure having an outline and a roof with one or more characteristic, the image having pixels with first pixel values depicting the structure and second pixel values outside of the structure depicting a background of a geographic area surrounding the structure, and image metadata including first geolocation data; 2). generate a synthetic shape image of the structure from the image using a machine learning algorithm, the synthetic shape image including pixels having pixel values forming a synthetic shape of the outline, the synthetic shape image having second geolocation data derived from the first geolocation data; map the synthetic shape onto the image of the structure, based at least in part on the first and second geolocation data, and change the second pixel values of the image so as to not depict the background of the geographic area outside of the structure forming a mask image; and is not there in claim 1. and, 3). assess one or more characteristic of the roof based at least in part on the first pixel values with a second machine learning algorithm and resulting in a plurality of probabilities, with each of the probabilities for a respective roof condition classification category, and determining a composite probability based upon the plurality of probabilities so as to classify the one or more), and is not present in claim 1 . Claim 17 depends on claim 10 , recites  machine learning algorithm is a second machine learning algorithm, and wherein the second machine learning algorithm is a component of a generator of a generative adversarial network, the generative adversarial network further comprising a discriminator having a third machine learning algorithm, the generator receiving the image of the structure and generating the synthetic shape image, is not present in claim 1 . Claim 20 recites receive an image of a structure having an outline and a roof with one or more characteristic, the image having pixels with first pixel values depicting the structure; and assess one or more characteristic of the roof based at least in part on the first pixel values with a machine learning algorithm and resulting in a plurality of probabilities, with each of the probabilities for a respective roof condition classification category, and determining a composite probability based upon the plurality of probabilities so as to classify the one or more characteristic of the roof and is not generating synthetic shape image  having first and  second geolocation ; map the synthetic shape onto the image of the structure, based at least in part on the first and second geolocation data, and change the second pixel values of the image so as to not depict the background of the geographic area outside of the structure forming a mask image; and, plurality of probabilities, with each of the probabilities for a respective roof condition classification category, and determining a composite probability based upon the plurality of probabilities so as to classify the one or more characteristic of the roof, and is not present in claim 1 . The examiner has shown the difference between claim 1, 10 and 20  and 17  . Therefore, claim 1, 10, 17  and 20  are not the same content as applicant alleges on Remarks , filed on 10/27/22  .
3. 	Claims  10- 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 10/27/22. 
Information Disclosure Statement

4.  	The information disclosure statement (IDS) submitted on 6/4/20, 1/8/21, 5/4/21, 10/20/21, 2/22/22, 8/3/22  the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

5.    The Examiner has approved drawings filed on  6/04/20.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1 -9 are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by Shreve et al.,  (US PGPUB NO. 2017352100 A1).
As to claim 1, Shreve disclose  a  non-transitory computer readable medium storing computer executable code that when executed by a processor cause the processor to: 
receive a mask image of a structure, the structure having a roof with one or more characteristic, the mask image having pixels with first pixel values depicting the structure and second pixel values outside of the structure depicting a background ( see para 07, 57, 58, note,  roof corresponds to said structure and the other elements of the frame correspond to background ); and, 
assess one or more characteristic of the roof based at least in part on the first pixel values ( see para 9, 11)  with a machine learning ( see para 35 37 )  algorithm ( see para 58) and resulting in a classification of the one or more characteristic of the roof ( see para 07, 37).  
As to claim 2, Shreve disclose the  non-transitory computer readable medium of claim 1, wherein assessing one or more characteristic of the roof based at least in part on the first pixel values includes the machine learning algorithm determining a probability that the roof depicted in the first pixel values for multiple roof classification categories, and combining the probabilities for the multiple roof classification categories into a composite probability indicative of the one or more characteristic of the roof ( see para 37, 46, 55- 57, 65).  
As to claim 3, Shreve  discloses the  non-transitory computer readable medium storing computer executable code of claim 2, wherein the one or more characteristic includes a roof condition ( para 27, 29, 48 and 58) .  
As to claim 4, Shreve disclose the non-transitory computer readable medium of claim 2, wherein the one or more characteristic includes one or more of a roof architecture and a roof material ( para 42-43, 68).  
As to claim 5, Shreve disclose the non-transitory computer readable medium of claim 2, wherein the one or more characteristic includes a roof tree coverage ( see para 46).
As to claim 6, Shreve disclose the non-transitory computer readable medium of claim 2, wherein the one or more characteristic includes a roof solar panel coverage ( see para 68).
As to claim 7, Shreve disclose the non-transitory computer readable medium of claim 2, wherein the mask image has a pixel ( note pixel intensity and each pixel in the image that denotes which tab or tooth it is a part of  intensity, method for “tab” and “tooth” segmentation is shown, as an example. Extracting edges  performs edge detection on the image and attempts to find the boundaries located at the edges of each roof tab or tooth. The output of this step is an edge map that gives a label for each pixel of the original image. The label denotes whether the pixel  is an edge pixel, for example, 1 denotes an edge pixel  and 0 denotes that it is not . Refining edges takes the edge map as input and determines a consensus on the predominant orientations of the edges in the image. Properly refined edges should roughly align with the “grid-like” layout of the tabs or teeth of the roof, and produce lines that are approximately aligned with the two predominant orientations, corresponds to mask image intensity) resolution between one to nine inches per pixel ( see para 59-61, 64 to 65).
As to claim 8, Shreve disclose the non-transitory computer readable medium of claim 7, wherein the machine learning ( see para 35, 37)  algorithm  ( see para 58) has been trained with truth pairs including a test masked image and a truth roof classification ( see para 37, 65, 67) .  
As to claim 9, Shreve disclose the non-transitory computer readable medium of claim 1, wherein the mask image is indicative of an entirety of the roof, and wherein the classification is indicative of an entirety of the roof ( see para 65, 67) .





Contact information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571)272-7446, The examiner can normally be reached on 7.30- 5,00. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571 -272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:Apalr-dlrect.uspto.com. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 868-217-9197 (toll-free)? If you would like assistance from a USPTO Customer-Service Representative or access to the automated Information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/SHEELA C CHAWAN/           Primary Examiner, Art Unit 2669